DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 have been presented for examination.

Information Disclosure Statement
1.	Acknowledgement is made to the information disclosure statements (IDS) submitted on 9/23/2021 & 2/21/2022. The information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zmölnig et al. (WO 2022/058588 A1), hereinafter Zmölnig, the examiner referencing the included machine translation.  
	Regarding claim 1, Zmölnig discloses method for encoding a dimensionally stable packaging container (100 – plastic container) or an associated constituent made of plastics material, wherein the packaging container is suitable for storing consumer goods, characterized in that a film-shaped, flat plastics material for forming the three-dimensional packaging container or the associated constituent is deep-drawn using a tool mold while, at a plurality of positions, the outer sides or the inner sides thereof undergo a first shape-changing treatment acting on the first surface thereof for producing a plurality of three- dimensional codes (p.4, paragraphs 1-2, p.5, paragraphs 7-8, & p.6, paragraphs 4-7).   
	Regarding claim 2, *** discloses method according to claim 1, characterized in that: in a preceding method step, data from at least one two-dimensional code pattern are converted by means of a data conversion device into data of a three-dimensional code pattern, taking into account a contour of the packaging container or the associated constituent (p.4, paragraphs 11-13 and p.6, paragraphs 4-7).
	Regarding claim 3, *** discloses method according to claim 2, characterized in that: the three-dimensional code pattern is incorporated into second surfaces of the tool mold or mold inserts that can be arranged therein by means of a device for a non-contact processing method, in such a way that, during a second shape-changing treatment, the surface depressions and/or surface elevations are contained in the second surface in the form of tiny dots or other tiny cross-sectional areas (p.4, paragraphs 11-13 and p.6, paragraphs 4-7 – disclosing utilizing molds with a negative structure in order to form the patterns, markings, shapes, and/or codes, thus at least containing surface elevations and/or surface depressions at dots or cross-sectional areas corresponding to the disclosed arrangements in Zmölnig).
	Regarding claim 4, Zmölnig discloses method according to claim 3, characterized in that: the device for contact-free processing method is a laser device; and 25315- 23-LOWE 206.381.3300 " F 206.381.3301the laser device heats the second surfaces at specific points using one or more laser beams and causes them to ablate, in particular to melt (p.4, paragraphs 11-13 and p.6, paragraphs 4-7 – disclosing utilizing molds with a negative structure in order to form the patterns, markings, shapes, and/or codes, thus the surface elevations and/or surface depressions corresponding to the disclosed arrangements in Zmölnig being formed in the molds as known in the art).
	Regarding claim 5, Zmölnig discloses method according to claim 3, characterized in that: the surface depressions and/or surface elevations resulting from the second shape-changing treatment are designed to be complementary to the surface depressions and/or surface elevations resulting from the first shape-changing treatment (p.4, paragraphs 11-13 and p.6, paragraphs 4-7 – disclosing utilizing molds with a negative structure in order to form the patterns, markings, shapes, and/or codes, thus the surface elevations and/or surface depressions corresponding to the disclosed arrangements in Zmölnig, which clearly must match the first shape-changing treatment).
	Regarding claim 6, Zmölnig discloses method according to claim 4, characterized in that: the surface depressions and/or surface elevations resulting from the second shape-changing treatment are designed to be complementary to the surface depressions and/or surface elevations resulting from the first shape-changing treatment (p.4, paragraphs 11-13 and p.6, paragraphs 4-7 – disclosing utilizing molds with a negative structure in order to form the patterns, markings, shapes, and/or codes, thus the surface elevations and/or surface depressions corresponding to the disclosed arrangements in Zmölnig, which clearly must match the first shape-changing treatment).
	Regarding claim 7, Zmölnig discloses method according to claim 1, characterized in that: the plurality of three-dimensional codes on the packaging container represent a plurality of repeating, preferably identical digital watermarks, the existence of which is almost invisible or visible to the viewer (p.4, paragraphs 1 & 2, and p.5, paragraphs 7 & 8).
	Regarding claim 8, Zmölnig discloses method according to claim 1, characterized in that: the positions of the plurality of three-dimensional codes are selected in such a way that they are distributed on outer wall surfaces and/or inner wall surfaces and/or on an outer bottom surface of the deep-drawn packaging container and/or on lid mirrors, lid edges, and/or lid aprons of a lid of the packaging container (p.4, paragraphs 1 & 2, and p.5, paragraphs 7 & 8). 
	Regarding claim 9, Zmölnig discloses method according to claim 8, characterized in that: the digital watermarks each consist of preferably rectangular, in particular square, arrangements of irregularly distributed, tiny dots in a two-dimensional view and/or other surface patterns and, if necessary, distorted adapted to the contour of the 206.381.3300 " F 206.381.3301packaging container or the constituent, it being possible for the square arrangements to have different sizes on the same packaging container (p.4, paragraphs 1-2, p.5, paragraphs 7-8, & p.6, paragraphs 4-7).  
	Regarding claim 10, Zmölnig discloses method according to either claim 8, characterized in that: the plurality of digital watermarks can contain encoded information on the composition of the plastics material used, the production method, packaging container, content information, GTIN numbers, SKU numbers and information for the consumer and/or the user, also for further use for an identification method in a sorting, separation and recycling method (p. 4, paragraph 3).  
Regarding claim 11, Zmölnig discloses method according to claim 9, characterized in that: the plurality of digital watermarks can contain encoded information on the composition of the plastics material used, the production method, packaging container, content information, GTIN numbers, SKU numbers and information for the consumer and/or the user, also for further use for an identification method in a sorting, separation and recycling method (p. 4, paragraph 3).
Regarding claim 12, Zmölnig discloses packaging container made of dimensionally stable plastics material, which packaging container is suitable for storing consumer goods, characterized in that: wall surfaces and/or a bottom surface of the packaging container have a plurality of digital watermarks which are almost invisible or visible to the viewer and which are applied at a plurality of positions by means of a shape-changing treatment during a deep-drawing process for producing the packaging container or a consumer goods (p.4, paragraphs 1-2, p.5, paragraphs 7-8, & p.6, paragraphs 4-7).  
Regarding claim 13, Zmölnig discloses packaging container according to claim 12, characterized in that: the digital watermarks are rectangular, preferably square, and are distributed over the packaging container with the same or different size dimensions (p.4, paragraphs 1-2, p.5, paragraphs 7-8, & p.6, paragraphs 4-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876